Hart, J. (after stating the facts). Counsel for the plaintiff seek to reverse the judgment upon the authority of Williams v. Gridley, 96 N. Y. Supp. 978. In that case the contract provided for the purchase of bicycles, and the shipping directions were, “all to be filled by April 1st, or as soon as possible.” The court held that this provision indicated that the order was to be filled by April 1st or as soon thereafter as possible. The court said that unless the phrase, “or as soon as possible,” related to a time subsequent, it was without force and may as well have been omitted from the contract. We do not think that that case has any bearing on the present case, even if it be assumed that it was correctly decided. The shipping directions in the present case, when construed as a whole, do not show that the phrase, “March or at once as ready,” refers to a sub-, sequent time. If it did the word “March,” might just as well have been omitted. The words, “at once” are usually construed to mean within such reasonable time as shall be required under all the circumstances for doing the particular thing. Lucas v. Western Union Tel. Co., (Iowa) 6 L. R. A. (N. S.) 1016; and Georgia Agr. Works v. Price, (Ct. of Appeals, Ga.) 74 S. E. 718, and cases cited. The order was dated February 3, 1920. The shipping directions were “March or at once as ready.” The date of the order and the shipping directions contained in it -would seem to indicate that it was the intention of the parties that the shipper might proceed with the shipment at once if ready to do so. In other words, the shipment might be made during the month of February. If the words, “or at once as ready,” are construed to mean a time subsequent to March instead of a time prior to it, it is plain that the word “March” need not have been used at all. If the word should be used to denote the time previous to March, effect may.be given to every word contained in the shipping directions. In construing a written instrument effect must be given to every part therein where it can be done. It follows that the judgment will be affirmed.